DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-3 and 5-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 8 of U.S. Patent No. 10,557,267.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 and 5-6 are generic to all that is recited within claims 1-3 and 8 of U.S. Patent No. 10,557,267. In other words, claims 1-3 and 8 of U.S. Patent No. 10,557,267 fully encompass the subject matter of claims 1-3 and 5-6 and therefore anticipate claims 1-3 and 5-6. Since claims 1-3 and 5-6 are anticipated by claims 1-3 and 8 of the patent, they are not patentably distinct from claims 1-3 and 8 of U.S. Patent No. 10,557,267. Thus, the invention of claims 1-3 and 8 of the patent is in effect a “species” of the “generic” invention of claims 1-3 and 5-6. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-3 and 5-6 are fully anticipated, (fully encompassed), by claims 1-3 and 8 of the patent, claims 1-3 and 5-6 are not patentably distinct from claims 1-3 and 8 of U.S. Patent No. 10,557,267, regardless of any additional subject matter present in claims 1-3 and 8. 

Claim Objections
Claim 1 is objected to because of the following informalities: In line 18, please delete [membr] and insert – member--. Appropriate correction is required.
Claim 7 is objected to because of the following informalities: In line 9, please insert – of – after ‘each’. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transverse frame" in lines 7-8. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1)(a) as being anticipated by Jensen et al. (US2005/0115186).
For claim 1, Jensen et al. discloses a three dimensional load bearing structure (fig. 2, 10) comprising a longitudinal frame including a plurality of longitudinal members (132, 140) arranged in parallel with respect to a central longitudinal axis of the load bearing structure, and extending longitudinally along a length of a transverse frame, and a transverse frame (fig. 8, 144) integrally coupled with the longitudinal frame at a respective plurality of nodes (fig. 3, 122), the transverse frame including a plurality of transverse members (20) defining a plurality of 3D polyhedral structures sequentially arranged along the central longitudinal axis of the load bearing structure, each of the 3D polyhedral structures following a helical pattern [0143] relative to the central longitudinal axis, wherein, the plurality of nodes are respectively defined at a plurality of points of intersection between the plurality of longitudinal 
For claim 2, Jensen et al. discloses that the longitudinal frame (fig. 8, 132, 140) is integrally coupled to the transverse frame (fig. 8, 144) at points at which a contour of each of the plurality of 3D polyhedral structures changes direction (fig. 3, 122).
For claim 3, Jensen et al. discloses that the transverse frame is integrally coupled to the longitudinal frame at points at which a contour of each of the plurality of 3D polyhedral structures forms an apex (fig. 8, 122).
For claim 4, Jensen et al. discloses that each apex (fig. 8, 122) of each of the plurality of 3D polyhedral structures is integrally coupled to a corresponding longitudinal member (140) of the plurality of longitudinal members.
For claim 5, Jensen et al. discloses that the longitudinal frame includes six longitudinal members (fig. 8, 140, [0013][0165], eight includes six), each extending in parallel to the central longitudinal axis of the load bearing structure.
For claim 7, Jensen et al. discloses a method of forming a load bearing structure (fig. 2, 10), comprising: integrally forming a transverse frame and a longitudinal frame (fig. 8, 140, 144), the transverse frame including a plurality of transverse members (144) arranged end to end to define a plurality of three-dimensional (3D) polyhedral structures [0002], and the longitudinal frame including a plurality of longitudinal members (132, 140) arranged in parallel with respect to a central longitudinal axis of the load bearing structure, wherein integrally forming the transverse frame and the longitudinal frame includes: forming a plurality of nodes (122) at a respective plurality of points of intersection between the transverse frame and the longitudinal frame, including, for each of the plurality of nodes: interweaving transverse fibers of a transverse member of a corresponding 3D polyhedral structure with longitudinal fibers of a longitudinal member of the plurality of longitudinal members ([0169] last line), at a portion of the transverse frame at which a contour of each of the plurality of 3D polyhedral structures forms an apex (122).

For claim 9, Jensen et al. discloses that each of the plurality of 3D polyhedral structures includes a plurality of apexes, and wherein each apex of the plurality of apexes of each of the plurality of 3D polyhedral structures is positioned at a respective node of the plurality of nodes.


Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates or makes obvious a method of forming a load bearing structure comprising integrally forming a transverse frame and a longitudinal frame, the transverse frame including a plurality of transverse members arranged end to end to define a plurality of 3D polyhedral structures, and the longitudinal frame including a plurality of longitudinal members arranged in parallel with respect to a central longitudinal axis of the load bearing structure, wherein integrally forming the transverse frame and the longitudinal frame includes forming a plurality of nodes at a respective plurality of points of intersection between the transverse frame and the longitudinal frame, interweaving transverse fibers of a transverse member of a corresponding 3D polyhedral structure with longitudinal fibers of a longitudinal member of the plurality of longitudinal members at a portion of the transverse frame at which a contour of each of the structures forms an apex, wherein interweaving the transverse fibers of the transverse member with the longitudinal fibers of the longitudinal member includes forming a first section of the node, including arranging the longitudinal fibers of the longitudinal member and the transverse fibers of the transverse member in a first pattern, and forming a second section of the node, the second section .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347.  The examiner can normally be reached on M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633